Citation Nr: 0930620	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The appellant served on active duty from October 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision dated in 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that the appellant's 
back disorder is not related to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims issued a decision, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
January 2007RO's letter advised the appellant of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was provided a VA examination to determine the 
presence of a back disorder and, if present, the severity and 
etiology thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty service 
from October 1950 to August 1952.  The appellant originally 
filed a claim of entitlement to service connection for a back 
disorder in June 1994, which was denied in August 1994 and 
March 1995.  A timely appeal was not filed and these 
decisions became final.  38 C.F.R. § 20.302(b)(2008).  In 
December 2006, the appellant submitted a claim to reopen his 
service connection claim for a back disorder.  Ultimately, in 
October 2008, the Board reopened this issue and remanded the 
claim for further development.  Herein, the claim has been 
remitted to the Board for further appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for arthritis will be presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

According to his August 1952 report of medical history, the 
appellant received treatment at a VA hospital in Minnesota in 
1946 for a back injury from a physician.  The evidence of 
record does not include treatment reports documenting the 
1946 treatment and the appellant has denied that he received 
such treatment.

Every appellant shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  To rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  Clear and 
unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an 
onerous evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. Principi, 
17 Vet. App. 116, 131 (2003).

The appellant's September 1950 pre-induction examination 
report does not include complaints of, treatment for, or 
reports of previous treatment for a back injury or disorder.  
As such, a back disorder was not noted upon the appellant's 
entry into active duty service and he is, therefore, presumed 
in sound condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Moreover, the Board finds that the evidence of 
record does not include clear and unmistakable evidence to 
rebut this presumption.  38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03, 69 Fed. Reg. 25178 (2004); Wagner, 370 F.3d at 1093.

A longitudinal review of the remainder of the appellant's 
service treatment records revealed no complaints of or 
treatment for a back disorder or symptoms relevant thereto.  
Significantly, upon his separation from active duty service 
in August 1952, the appellant's spine was deemed normal after 
clinical evaluation.  Furthermore, in Section 73 of the 
appellant's separation examination report, the examiner 
wrote, "[n]o significant complaints or findings referable to 
or aggravated by or brought on by military service."

In June 1957, the appellant was treated for neck and back 
pain after a work related injury.  Contemporaneous 
radiological examination of the appellant's back was negative 
for fractures.

In February 1959, the appellant reported feeling "something 
snap" in his back while carrying a ladder up a stairway.  
The diagnosis was partial avulsion of the sacro-spinalis 
muscle at insertion into the ileum.  The appellant was 
prescribed bed rest, bed boards, hydrotherapy, diathermy, and 
antispasmodics.  He returned to work approximately three 
weeks later.

In February 1966, the appellant's back condition was 
diagnosed as an acute lumbosacral strain.  Treatment 
consisted of bedboards, pelvic traction, compound heat, and 
diathermy.  The circumstances giving rise to the appellant 
seeking treatment were not provided in the resulting report.  
At the conclusion of the treatment, the examiner opined that 
the appellant was doing well and that the prognosis was good.

In April 1984, the appellant underwent radiological 
examination of his lumbosacral spine.  As demonstrated by the 
resulting report, there were degenerative changes, primarily 
at L3, both anteriorly and laterally.  The visualized 
vertebral body heights were within normal limits.  There was 
some sclerosis of the apophyseal joint at L5 on the right, 
and some sclerosis of the pubic bone on the left.  The 
intervertebral disc spaces were deemed to be within normal 
limits.

In February 1988, the appellant reported pain in his left 
buttock, the posterior aspect of his left lower extremity, 
and left calf, with a feeling of numbness in the dorsum of 
his left foot involving his great toe.  As further reported 
by the appellant, the onset of this pain occurred 
approximately 10 days prior to the date of this treatment.  
He underwent a myelogram, a computed axial tomography scan, 
and a bone scan, which ultimately evidenced a diffuse disc 
bulge at L4-5.  The diagnosis was left L5 radiculopathy 
secondary to a herniated disc and subsequent nerve root 
compression.  The examiner opined that the appellant would 
benefit from surgical intervention.  The appellant was then 
re-examined to obtain a second surgical opinion regarding his 
low back and left leg pain.  After administering a physical 
examination, the second diagnosis was extruded intervertebral 
disc at L4-5, interspace on the left accounting for the L5 
radiculopathy and myopathy with sensory changes; surgical 
intervention was recommended.  The next day, the appellant 
underwent a partial hemilaminectomy on the left at L4-5; 
post-operative testing was deemed satisfactory.

In March 2005, the appellant reported falling down a set of 
stairs in approximately June 2004.  Magnetic resonance 
imaging at the time revealed evidence of a partial thickness 
tear of the bursal side of the supraspinatus tendon, but no 
other major pathologies were identified.  After the fall, the 
appellant received physical therapy and ultrasound 
treatments.

In November 2006, the appellant received treatment for back 
pain.  As reported by the appellant, he marked the onset of 
this condition during his active duty service, after which, 
he asserted, his symptoms persisted for many years.  As 
further reported by the appellant, the February 1988 surgery 
relieved his radicular symptoms, but his low back pain 
persisted.

In June 2007, radiological examination of the appellant's 
back revealed moderate to severe degenerative disc disease 
throughout the lumbosacral spine, most prominently at L4-5 
and L5-S1, where vacuum disc phenomenon was also noted.  The 
examiner also found as least moderate facet joint 
osteoarthritis changes, most prominent within the lower 
lumbosacral spine, right greater than left.  No focal 
sclerotic lesions were appreciated to suggest gross evidence 
of metastasis.

In August 2007, the appellant was referred for a neurological 
consultation regarding his back disorder.  As reported by the 
appellant, he underwent a surgical procedure approximately 20 
years ago for low back and left leg pain.  The appellant 
further reported that, as a result of this surgery, "he did 
quite well" until about 8 weeks before the date of this 
consultation.  At that time, the appellant stated that he was 
working in a flower bed and developed low back pain, which 
persisted.  After reviewing the appellant's medical history 
and conducting a physical examination, the impression was low 
back pain associated with arthrosis and degenerative disc 
disease.  As found by the examiner, the appellant's history 
and examination did not suggest that he had compromised his 
neuroforamia.  Moreover, the examiner found that the 
appellant did not have neurological deficits nor was there 
evidence of radiculopathy.

In November 2007, the appellant back disorder was diagnosed 
as "chronic low back pain due to septic arthritis."

In December 2007, an informal RO hearing was held.  A summary 
of the discussion demonstrates that the appellant testified 
about the circumstances giving rise to his back disorder and 
testified that he was engaged in combat during his active 
service.

In October 2008, the appellant received treatment for low 
back pain and leg pain that radiated down the backs of his 
legs.  The appellant reported experiencing this pain for 
approximately 1 year.  The impression was lumbar spinal 
stenosis with low back pain and sciatica symptoms.

In September 2008, the appellant underwent magnetic 
resonances imaging of his lumbar spine.  The impression was 
degenerative disc disease with thecal sac impingement at L2-
3, L4-5, and L5-S1, with neuroforaminal narrowing at L3-4 and 
L4-5.  

Also in September 2008, the appellant testified during a 
Board hearing about the rigors of his military specialty, the 
inservice circumstances he asserted gave rise to his back 
disorder, and that he was engaged in combat during his active 
military service.

In May 2009, the appellant underwent a VA examination.  The 
examiner conducted a thorough review of the appellant's 
treatment history; the circumstances giving rise to the 
appellant's back disorder, as reported by the appellant; and 
the appellant's current symptomatology.  After administering 
a physical examination, the assessment was "[o]steoarthritis 
and degenerative disc disease, lumbar spine, status post left 
L4-5 hemilaminectomy a partial discectomy for left L5 
radiculopathy, now resolved."  The current diagnosis was 
spinal stenosis with one block spinal claudication.  The 
examiner found that there was no evidence of radiculopathy, 
and that the appellant was unsteady on his feet, with 
positive Romberg testing, likely due to diabetes.  The 
examiner further opined:

Based on this review of records and 
physical exam[ination], the historical 
injury of low back pain in the service 
seems to me to be more than likely a 
self-limited musculoligamentous low back 
strain caused by heavy lifting, 
particularly in view of the absence of 
any back problems noted at the time of 
the discharge physical.  However[,] I 
nor [sic] anyone else can know this with 
certainty.  However, the history, [and] 
physical exam[ination] today is most 
consistent with spinal stenosis with one 
block claudication.  That condition 
clearly is a recent development.  So, in 
light of all of this information, and 
the work related injuries post-service, 
it is my medical opinion that it is less 
than likely that [the appellant's] low 
back pain in service is related to his 
current low back condition, nor did his 
low back pain in service aggravate his 
current low back condition.

The first post-service evidence of record demonstrating 
treatment for a back disorder is dated in June 1957, more 
than 4 years after the appellant's discharge from active duty 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  With that said, the June 1957 treatment was 
specifically associated with a work-related injury, not the 
appellant's active duty service.  The first document of 
record wherein the appellant's back disorder is claimed to be 
associated with his active duty service is the appellant's 
June 1994 claim of entitlement to service connection, more 
than 41 years after his discharge from active duty service.

During the pendency of this appeal, however, the appellant 
also submitted statements that he had experienced back pain 
since his discharge from active duty service.  "Symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Lay evidence of 
symptomatology is pertinent to a claim for service connection 
if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993).  Accordingly, the Board must 
consider the lay evidence submitted by the appellant 
regarding his symptoms since his discharge from active duty 
service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

Of record are several lay statements from fellow servicemen 
wherein the rigors of the appellant's active duty service are 
described.  These statements, in addition to the appellant's 
own statements and testimony, document the occurrence of an 
inservice injury and that the appellant was restricted to 
light duty for 10 days thereafter.  Even if accepted as true, 
the appellant's service treatment records are silent with 
respect to ongoing treatment for a chronic back disorder.  38 
C.F.R. § 3.303(b).  Moreover, the appellant did not complain 
of nor did he receive treatment for a back disorder upon his 
discharge from active duty service in August 1952.  Although 
the appellant asserts that he errantly failed to indicate 
that he was experiencing symptoms associated with a back 
disorder at the time of his discharge because he was in hurry 
to get home, when reviewing his report of medical history, he 
took the time to indicate that he had a history of other 
conditions such as boils, motion sickness, and an 
appendicitis.  The evidence of record does not include 
treatment for a back disorder between August 1952 and June 
1957.  38 C.F.R. § 3.307.  In June 1957, the back and neck 
pain for which the appellant received treatment, was a result 
of a work related injury; no mention was made of a previous 
back injury.  The appellant experienced a second work related 
injury to his back in February 1959; again, no mention was 
made of a previous back injury.  Further, the evidence of 
record does not demonstrate that, before the appellant 
submitted his June 1994 service-connection claim, he or 
anyone associated a back disorder with his active duty 
service.  The appellant has not submitted nor has VA obtained 
a competent medical opinion linking the appellant's current 
back disorder to the inservice injury or generally to his 
active duty service. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The only competent medical opinion of record 
concerning the etiology of the appellant's current back 
disorder is negative to his claim.  Based on the above, the 
Board finds the appellant's assertions that he had 
experienced back pain since being discharged from active duty 
service are out weighed by the absence of contemporaneous 
treatment reports and the negative etiological opinion.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the appellant).

The evidence of record does not demonstrate that the 
appellant possess the ability, knowledge, or experience to 
provide competent etiological opinions.  Jandreau, 492 F.3d 
at 1377; Espiritu, 2 Vet. App. at 494.   To the extent that 
the appellant asserts that his current back disorder is 
related to his active duty service, the Board finds that as a 
layman, his statements are not competent medical evidence on 
the etiology of a disorder.  Espiritu, 2 Vet. App. at 494.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only medical opinion of record concerning the 
etiology of the appellant's current back disorder is negative 
to his service connection claim.

Thus, in the absence of competent medical evidence that the 
appellant's back disorder is related to his active duty 
service, the preponderance of the evidence is 


against the appellant's claim for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


